Title: From Thomas Jefferson to Daniel L. Hylton, 29 July 1792
From: Jefferson, Thomas
To: Hylton, Daniel L.



Dear Sir
Monticello July 29. 1792.

I am this moment favored with yours of the 13th. with respect to the sale of Elk hill. You know it is made for the payment of my part of Mr. Wayles’s debt to Farrell & Jones, and that by my bargain with Mr. Hanson, I am clear, if the security proves sufficient. This is my look out. As to a mortgage on 83,000 acres of land on Green briar and the back counties it is next to nothing at all in my eye. The mortgage on Elk-hill the value and title of which I know myself, I will never dispense with. As a supplementary security, I would rather have some responsible person joined in each bond. Either this, or the mortgage on the 83.000 acres, or on any other land of the value of the whole sum, whichever you shall settle on, will satisfy me: but I wish to have it immediately terminated.
The glasses cost 80. cents apiece. I am, with my best respects to Mrs. Hylton Dr Sir

As you may find it necessary to shew the letter which covers this to the parties, I commit my suspicions to a separate paper. Why has Mr. Banks been made use of as an agent in a purchase for Dr. Taylor? May not this be a contrivance for him to get the money into his own hands, and leave me with a law-chase and 83.000 as. of his lands in the moon? Certainly Dr. Taylor will lose nothing by coming forward and acting for himself, without an intermediate agency which can only beget suspicion and caution on my part. I wish he would get some good person to join him in every bond, as security, which with a mortgage on Elk hill would, by means of our Agreement with Hanson, relieve me for ever from all anxiety.

Th:J.

